            Case 1:16-cv-01534-JEB Document 566 Filed 09/09/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    STANDING ROCK SIOUX TRIBE; YANKTON
    SIOUX TRIBE; ROBERT FLYING HAWK;
    OGLALA SIOUX TRIBE,
                   Plaintiffs,
      and
    CHEYENNE RIVER SIOUX TRIBE; SARA
    JUMPING EAGLE ET AL.,
                   Plaintiff-Intervenors,
                                                      Case No. 1:16-cv-1534-JEB
              v.                                      (and Consolidated Case Nos. 16-cv-1796
    U.S. ARMY CORPS OF ENGINEERS,                     and 17-cv-267)

                   Defendant-Cross Defendant,
      and
    DAKOTA ACCESS, LLC,
                   Defendant-Intervenor-Cross
                   Claimant.




         DAKOTA ACCESS, LLC’S REPLY TO PLAINTIFFS’ STATUS REPORT

        Dakota Access, LLC writes for the limited purpose of correcting the record on Plaintiffs’

assertions in their September 8, 2020 status report that Dakota Access is “stonewall[ing]”

Plaintiffs’ requests for information. D.E. 565, at 4. The corrections below confirm that Plaintiffs

are using information demands as an improper excuse for refusing to propose a single mitigation

measure under this Court’s August 10, 2020 Minute Order.

    Plaintiffs have demanded an unredacted Facility Response Plan (“FRP”) before they will
     propose any mitigation measures. But they now concede they have the current, complete, and
     unredacted FRP. In their status report they inform Dakota Access for the first time why they
     still demand an unredacted outdated version (from 2017): because it supposedly “may reveal
         Case 1:16-cv-01534-JEB Document 566 Filed 09/09/20 Page 2 of 3




    a significant change from later versions.” D.E. 564, at 4. (Plaintiffs have a redacted 2017
    version. RAR 6439-564.) Plaintiffs do not explain why they need to see any changes. All
    mitigation measures would be in response to the currently effective FRP. Regardless, had
    Plaintiffs raised this reason with Dakota Access, the company would have confirmed that
    nothing material to mitigation measures has changed since the 2017 FRP. Dakota Access is
    willing to discuss with Plaintiffs details on the immateriality of these changes, which include
    different worst case calculations for a location far from Lake Oahe.

   Plaintiffs complain that the maintenance and integrity management plans they request—which
    are already in the record, at RAR 4499 and D.E. 538-4, at Exhibit 1, respectively—are
    “company-wide” and not “facility-specific.” D.E. 565, at 4. But Plaintiffs know that “facility-
    specific” plans do not exist, because Dakota Access has explained that its “company-wide”
    plans are the “best practice.” D.E. 538-4 ¶ 14. Rather than a demand for existing documents,
    this is merely a reprise of Plaintiffs’ merits arguments from the summary judgment briefing.

   Plaintiffs complain that Dakota Access cited “its executives’ litigation declarations” to
    demonstrate compliance with industry standards. D.E. 565, at 4. Plaintiffs are wrong. John
    Godfrey is not an Energy Transfer executive. Mr. Godfrey is a Senior Principal Consultant
    with the Integrity Solutions group within the Pipeline Services Department of DNV GL USA,
    Inc. with more than 30 years of experience in pipeline safety issues. He is a former Chairman
    of the American Petroleum Institute (“API”) Pipeline Integrity Committee and a former
    member of the API Operations Technical Committee. The substantial evidence cited in and
    attached to Mr. Godfrey’s declaration documents DAPL’s compliance with API standards.
    D.E. 538-4, at Ex. 1, Ex. 2; RAR 126, 206, 273-74. And his testimony in other proceedings
    further confirms the company’s compliance with the applicable API standards. See Hearing
    Transcript at 329-31, Dakota Access, LLC, Dakota Access Pipeline Pump Station—Emmons
    Cty., Siting Application, Case No. 19-204 (N.D. Pub. Serv. Comm’n Dec. 30, 2019),
    https://psc.nd.gov/database/documents/19-0204/093-010.pdf.

   Plaintiffs fault Dakota Access for “wav[ing] away as irrelevant” “information related to the
    doubling of pipeline capacity.” D.E. 565, at 4. But they never dispute that this information is
    in fact irrelevant to the pipeline’s current, continued operation during remand because no
    increase in the pipeline’s capacity has been approved, nor would it take effect in the near future.
    For the same reason, many of the requested materials regarding the increased capacity do not
    even exist yet. Neither PHMSA regulations nor the easement require updates to the FRP or
    WCD until the optimization of the pipeline’s capacity (or any material change) goes into effect.

       Plaintiffs do not want the relevant correspondence in the record, D.E. 565, at 4, because it

shows they are not complying in good faith with the Court’s directive to confer with Dakota Access

about possible additional mitigation measures. Plaintiffs used this same approach: (1) during the

original permitting process, D.E. 39, at 48 (“Suffice it to say that the Tribe largely refused to

engage in consultations.”); (2) when they delayed responding to the Corps during the last remand,


                                                  2
         Case 1:16-cv-01534-JEB Document 566 Filed 09/09/20 Page 3 of 3




see, e.g., D.E. 337, at 9-14 (explaining that the Corps’ consultation efforts were rebuffed); and

(3) when they refused to coordinate on response planning as this Court ordered, see, e.g., D.E. 339,

at 2, 12-21 (providing a “timeline of events showing that each Tribe has outright refused to

participate in emergency response planning meetings”).

       Dakota Access confirms what it stated in its prior letter to Plaintiffs: they “already have in

[their] possession or available to [them] information related to seven of the ten items [they] say are

needed for such discussion, and other items that [they] requested have no bearing on this

discussion.” D.E. 564-1, at 4. Nonetheless, Dakota Access remains willing to engage with

Plaintiffs on additional mitigation measures despite Plaintiffs’ decision not to propose any since

the Minute Order a month ago.


Respectfully submitted this 9th day of September, 2020.


                                                By: /s/ William S. Scherman
                                                  William S. Scherman
                                                  Miguel A. Estrada
                                                  David Debold
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  1050 Connecticut Avenue, N.W.
                                                  Washington, D.C. 20036
                                                  (202) 955-8500
                                                  wscherman@gibsondunn.com

                                                   Counsel for Dakota Access, LLC




                                                  3
